Citation Nr: 0406662	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  01-02 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania




THE ISSUE

Entitlement to service connection for pulmonary emphysema, to 
include due to cigarette smoking during active service.




ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

The veteran had over 20 years of active service beginning in 
1947 and ending in September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Newark, New Jersey, Regional Office 
(RO).  The case has since been transferred to the 
Philadelphia, Pennsylvania (RO), which now controls the 
claims folder.

A hearing was scheduled at the Board before a Veterans Law 
Judge of the Board in February 2004 pursuant to the veteran's 
request.  The veteran failed to report for his hearing.  As 
the veteran failed to appear for the hearing, and a request 
for a postponement has not been received, this case is being 
processed as though the hearing request has been withdrawn.  
See 38 C.F.R. § 20.702.

It appears that the appellant wants to raise the issue of 
entitlement to service connection for hypertensive 
nephropathy (claimed as renal condition) as secondary to his 
service connected hypertensive heart disease.  That matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained by the 
RO.

2.  The veteran's claim for service connection for pulmonary 
emphysema due to cigarette smoking in during active service 
was received in February 1999.

3.  Pulmonary emphysema did not have its onset during active 
service, nor is it attributable to disease or injury during 
active service.

4.  The veteran's current pulmonary emphysema is not 
otherwise related to active service.  It is first clinically 
demonstrated years post-service without relationship thereto.


CONCLUSIONS OF LAW

1.  The claim for service connection for pulmonary emphysema 
due to cigarette smoking during active service lacks legal 
merit, and is precluded as a matter of law.  38 U.S.C.A. § 
1103(a) (West 2002).

2.  Pulmonary emphysema was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1103(b), 1110, 1131, (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

In the present case, regarding the issue of entitlement to 
service connection for pulmonary emphysema due to cigarette 
smoking during active service, a substantially complete 
application was received in February 1999.  Thereafter, in a 
rating decision dated in March 2000 that issue was denied.  
Only after that rating action was promulgated did the AOJ, 
March 2001, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his or her possession that pertains to the claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.")

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, No. 
01-944, slip op. at 13.  Similarly, a claimant is not 
compelled under 38 U.S.C.A. § 5108 to proffer new and 
material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the AOJ or the Board becomes final that a claimant has to 
surmount the reopening hurdle.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in March 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.

I.  Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

II.  Analysis

The veteran's service medical records show no complaints, 
symptoms, diagnoses or treatment for emphysema or any 
lung/respiratory problems.  The veteran's enlistment 
examination of November 1947, and a general duty examination 
of January 1953, showed that his lungs and chest were 
evaluated as normal.  Clinical records of December 1952, and 
July 1956, showed that the veteran had a common cold with a 
cough mix.  A clinical record of March 1958, showed that the 
veteran had acute, moderate bronchitis that was treated and 
cured.  On discharge and reenlistment examinations of 
November 1957 and December 1957, civilian component 
examination of June 1961, and reenlistment examination of 
October 1963, the veteran reported a whooping cough, however 
his lungs and chest were evaluated as normal.  During an 
October 1963 examination, the veteran had a chest x-ray, 
which showed that his chest was clear.  On retirement 
examination of March 1968 the veteran's lungs and chest was 
evaluated as being normal.

In the years after service there were claims for various 
disabilities.  No pulmonary pathology was delineated until 
the late 1990's.

On correspondence received from the veteran in March 1999, he 
reported that he started smoking cigarettes in June 1951, 
that he had a pack per day, but had cut back to 5 cigarettes 
per day and that he first became aware of his disability in 
March 1998.  His claim for service connection was received in 
February 1999.

The RO wrote to the veteran in March 1999 and requested that 
he provide the names and addresses of any medical providers 
that treated him for emphysema since his separation from 
service so that the RO could assist him in obtaining these 
records.  The RO specifically asked for evidence showing that 
his claimed disability had been treated since his separation 
from service.  The veteran thereafter provided an 
authorization to release information to VA for his treatment 
records from Dr. B., where he reported that he was treated 
for emphysema from June 1998 to November 1998.  The response 
from Dr. B was that the charges for the records were $75.00 
and that the RO would receive them as soon as they received a 
check.

VA treatment reports from March 1995 to April 2003 showed 
that the veteran was treated for hypertension, diabetes, 
atrial tachycardia, hematuria and benign prostatic 
hypertrophy and that his lungs were clear.  There was no 
history of or treatment for emphysema reported.

Based on the evidence of record, there was no record of 
treatment during or immediately after service for pulmonary 
emphysema.  In fact, the first mention of the veteran's 
pulmonary emphysema was documented in the claims file in 
February 1999 when he filed the claim for service connection 
for pulmonary emphysema, many years after service.  Records 
and statements suggest that treatment had been rendered only 
in the last year.  While the RO was unable to get the records 
from Dr. B., the veteran claimed that he was being treated 
from June 1998 to November 1998, which shows that he had a 
current diagnosis of pulmonary emphysema, however, these 
records would not show that there was any etiology between 
his current pulmonary emphysema and service.  This is likely 
true in view of VA medical records showing no pathology prior 
to 1998.  It has not been claimed that there was evidence of 
pulmonary impairment prior to 1998.  Accordingly, evaluation 
of this claim under typical direct service connection 
principles results only in the Board's finding that the claim 
must be denied, as the veteran's current pulmonary emphysema 
was not shown in service and has not been related to service 
by competent medical opinion.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

Additionally, the veteran has claimed that his emphysema was 
caused by cigarette use in service.  He reported that he did 
not smoke prior to service, and that he began smoking while 
stationed in Korea, in 1959, and that the military fostered 
smoking because of constant smoke breaks, cigarettes in his 
c-rations and the cheapness of the product.

Prior to the date of the veteran's claim, Congress and the 
President changed the law regarding service connection claims 
for disabilities attributed to tobacco use.  On July 22, 
1998, the President signed into law the "Internal Revenue 
Service Restructuring and Reform Act of 1998," Pub. L. No. 
105-206, 112 Stat. 865.  This law created a new statutory 
provision, 38 U.S.C.A. § 1103, which reads as follows:

(a) Notwithstanding any other provision of law, a 
veteran's disability or death shall not be considered to 
have resulted from personal injury suffered or disease 
contracted in the line of duty in the active military, 
naval or air service for purposes of this title on the 
basis that it resulted from injury or disease 
attributable to the use of tobacco products by the 
veteran during the veteran's service.

(b) Nothing in subsection (a) shall be construed as 
precluding the establishment of service connection for 
disability or death resulting from a disease or injury 
which is otherwise shown to have been incurred or 
aggravated in active military, naval or air service or 
which became manifest to the requisite degree of 
disability during any applicable presumptive period 
specified in section 1112 or 1116 of this title.

38 U.S.C.A. § 1103.  This law applies to all claims filed 
after June 9, 1998.  See Pub. L. No. 105-206, 112 Stat. 865 
(July 22, 1998).

In February 1999, after the June 9, 1998, effective date of 
the new law applying 38 U.S.C.A. § 1103, the RO received the 
veteran's claim for service connection for pulmonary 
emphysema due to cigarette smoking during active service.  In 
light of this change in the law, the Board finds that there 
is no legal basis for this benefit, as Congress has now 
prohibited the award of service connection for injury or 
disease resulting from the use of tobacco products in 
service.

The law is clear that a veteran's disability shall not be 
service-connected on the basis that it resulted from injury 
or disease attributable to the use of tobacco products during 
service.  See 38 U.S.C.A. § 1103(a).  Given that the law 
changed prior to the date of the veteran's claim, if the 
Board were to grant service connection for the residuals of 
smoking as caused by his tobacco use in service, it appears 
that such an action would be in direct conflict with the new 
law.  The Board is bound by the laws enacted by Congress and 
the President, and in the present case there is simply no 
legal basis to award service connection for the claimed 
disability on the basis that it is linked to the use of 
tobacco during service.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or an appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).

The service medical records are negative for any complaints, 
symptoms, diagnosis or treatment of a respiratory condition, 
breathing problems or emphysema, and there is no other 
competent medical evidence in the claims file of the 
development of any of these conditions during service.  The 
veteran as a layperson is not competent to offer a medical 
opinion concerning his physical condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Accordingly, the veteran's claim must be denied under all 
possible theories of entitlement under VA law.  The Board has 
considered the benefit of the doubt rule, but as the 
preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See 38 U.S.C.A. § 5107 (2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for pulmonary emphysema, to 
include due to cigarette smoking during active service, is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



